Citation Nr: 0602620	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-27-811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO)
in Los Angeles, California


THE ISSUES THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, claimed as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for lymph node 
swelling, claimed as due to exposure to ionizing radiation.  

3.  Entitlement to  service connection for low back disorder, 
claimed as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for cervical spine 
disorder, claimed as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for a heart disorder, 
claimed as due to exposure to ionizing radiation.  

6.  Entitlement to service connection for vision loss, 
claimed as due to exposure to ionizing radiation.

7.  Entitlement to service connection for an abdominal 
disorder, claimed as due to exposure to ionizing radiation.

8.  Entitlement to service connection for a respiratory 
disorder, claimed as due to exposure to ionizing radiation.  

9.  Entitlement to service connection for a breast mass, 
claimed as due to exposure to ionizing radiation.  

10.  Entitlement to service connection for a renal disorder, 
claimed as due to exposure to ionizing radiation.  

11.  Entitlement to service connection for hearing loss, 
claimed as due to exposure to ionizing radiation.  

12.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as due to exposure to ionizing 
radiation.  .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to September 1966, and from February 1967 to July 1967.  

In a June 1998 rating, the RO denied service connection for 
dysmenorrhea, for lymph node swelling, and for unspecified 
conditions including "brittle bones," cancer, heart 
palpitation, decrease in visual acuity, tension, and fear, 
each as due to claimed exposure to ionizing radiation.  In 
October 1999, the Board of Veterans' Appeals (Board) denied 
service connection for the twelve disabilities cited on the 
title page, based on a finding that the claims were not well 
grounded.  The appellant filed a Motion for Reconsideration 
in March 2000, which the Board denied by letter the same 
month.   

Following receipt of an April 2001 statement from the 
appellant, the RO sent the appellant a letter in December 
2001 that notified her of the provisions of the recently 
enacted Veterans Claims Assistance Act (VCAA)) and stated 
that the RO would adjudicate the issues on appeal on a de 
novo basis.  The RO explained that, because the Board's 
decision in October 1999 had previously denied her claim as 
"not well grounded", the issue was subject to 
readjudication pursuant to the Veteran's Claims Assistance 
Act of 2000 (VCAA).  

Following further development, the RO issued a rating 
decision in April 2002 that denied each claim on its merits.  
The appellant filed a Notice of Disagreement (NOD) in June 
2002.  The RO issued a Statement of the Case (SOC) in June 
2003, and the appellant perfected her appeal by filing a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) in October 
2003. 

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, as 
regards the characterization of each claim on appeal, the 
Board notes that the VCAA provided for readjudication of 
claims, denied as well grounded, that became final between 
July 14, 1999, and the November 9, 2000 date of enactment of 
the VCAA; such readjudication was to be requested or 
initiated within two years of the date of enactment of the 
VCAA.  See Pub. L. No. 106-475, Section 7(b)(1), 114 Stat. 
2096.  See also VAOPGCPREC 03-2001.

In this case, the Board's October 1999 denial of service 
connection constituted a final decision, since this was the 
highest level of appellate review by VA; the Board denied the 
appellant's Motion for Reconsideration in March 2000; and the 
appellant did not appeal the Board's decision to the Court.  
When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  

Here, the Board's October 1999 decision that the claim was 
not well grounded was within the period noted above, and the 
appellant's letter of April 2001, accepted by the RO as a 
petition to reopen, was received within two years of the 
enactment of the VCAA.  As these facts establish an exception 
to finality, de novo review of the claims on appeal is 
appropriate.  


FINDINGS OF FACT

1.  All notice and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The appellant is not shown to be a radiation exposed 
veteran, as defined by regulation, and there is no objective 
evidence establishing her actual exposure to ionizing 
radiation during her military service.




CONCLUSIONS OF LAW

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  The criteria for service connection for a gynecological 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

3.  The criteria for service connection for lymph node 
swelling, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

4.  The criteria for service connection for low back 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

5.  The criteria for service connection for cervical spine 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

6.  The criteria for service connection for a heart disorder, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

7.  The criteria for service connection for vision loss, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

8.  The criteria for service connection for an abdominal 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

9.  The criteria for service connection for a respiratory 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

10.  The criteria for service connection for a breast mass, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

11.  The criteria for service connection for a renal 
disorder, claimed as due to radiation exposure, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

12.  The criteria for service connection for hearing loss, 
claimed as due to radiation exposure, are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2005).

13.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as due to radiation exposure, 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each claim on appeal has 
been accomplished.

Through the June 2003 SOC and the February and September 2004 
Supplemental SOCs (SSOCs), the RO advised the appellant and 
her representative of the legal criteria governing the claim, 
the evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claims.  After each, they were given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to present such information and evidence.

The RO's notice letter of December 2001 informed the 
appellant that her claims, which were previously denied as 
not well grounded, would be readjudicated under the 
provisions of the newly enacted VCAA.  The letter advised the 
appellant of the responsibilities imposed by the VCAA on VA 
and the claimant, respectively, in obtaining evidence.  The 
letter advised the appellant of the medical evidence required 
to substantiate a claim for service connection, and asked the 
appellant to identify any medical providers potentially 
having relevant records.  The appellant was asked to provide 
documentation of recent medical treatment for her claimed 
disabilities.  Accordingly, the Board finds RO's December 
2001 notice letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met with respect to the 
matters on appeal.  With respect to the fourth requirement, 
the Board notes that the appellant has not explicitly been 
advised to provide any evidence in her possession that 
pertains to her claims.  However, the claims file reflects 
that the appellant has submitted in support of her claims 
pertinent evidence that she had in her possession.  Given 
that fact, as well as the RO's instructions to her (as noted 
above), the Board finds that the appellant has essentially 
been put on notice to provide any evidence in her possession 
that pertains to the claims.  Accordingly, the RO's omission 
is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the April 2002 rating action on appeal.  
However, the Board finds that the lack of any full, pre-
adjudication notice in this appeal has prejudiced the 
appellant in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant's NOD was received in June 2002, and the RO 
issued an SOC in June 2003 that explained what had been done 
in the interim to substantiate the claims.  The appellant 
also received SSOCs in February 2004 and September 2004 that 
reflect the RO's readjudication of the claims after receipt 
of new evidence.  The appellant was afforded the opportunity 
to respond after each of these documents.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the matters 
herein decided.  As indicated below, the RO obtained the 
appellant's complete service medical records (SMRs), as well 
as treatment records from the Los Angeles VA Medical Center 
(VAMC) and from those private medical providers that the 
appellant identified as having relevant records for 
development.
The Board notes that the appellant's service representative 
submitted a letter in March 2002 that asked VA to obtain an 
independent medical expert (IME) opinion, and the RO 
subsequently complied with that request by obtaining an IME 
opinion in March 2004.  The Board also notes that the 
appellant was afforded the opportunity to present evidence 
and argument in support of her claims during her August 2005 
Board hearing.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549.
 
Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal.



II.  Factual Background

The appellant's service medical record is on file.  Her 
enlistment physical examination in September 1963 noted a 
preexisting cyst in the left breast.  She complained of 
cramps and pain in April and May 1964, and she was treated 
for possible pelvic infection/dysmenorrhea in May 1964; the 
condition apparently resolved without complication.  In June 
1965 she was treated for marked malaise and vomiting; the 
clinical impression was gastroenteritis of unknown etiology.  
In September 1965 she complained of severe lower abdominal 
pain and cramps associated with menstrual flow. A 
gynecological cytology examination in March 1966 noted the 
presence of a 3 cm. left ovarian cyst, with no atypical cells 
found on examination.  In May 1966 she was treated for nausea 
and cramps associated with menses.  A June 1966 physical 
examination on separation from her first period of active 
duty showed no abnormalities on clinical examination, 
although the physician's summary on her contemporaneous 
Report of Medical History noted complaint of irregular 
periods.  Her July 1967 separation physical examination (upon 
discharge from her second period of active duty) showed no 
abnormalities other than current pregnancy.  Comparison of 
her enlistment physical examination in September 1963 and her 
separation physical examinations in June 1966 and July 1967 
shows no loss of hearing or visual acuity during service.

The appellant's personnel file shows that she was assigned to 
William Beaumont General Hospital (Fort Bliss/El Paso, Texas) 
from January 1964 to December 1964.  Her military 
occupational specialty (MOS) was Nurse's Aide, which entailed 
bathing and dressing patients, answering call bells, serving 
food, assisting patients in walking, giving alcohol rubs and 
other services, and cleaning rooms and equipment.  She was 
discharged from service in July 1967 for pregnancy, which at 
the time was a disqualification from military service.

The appellant filed an original claim for disability in 
February 1968.  In an accompanying VA Form 21-4138 (Statement 
in Support of Claim) she asserted that during her assignment 
to William Beaumont General Hospital she had worked in an 
Obstetrics and Gynecology (OB/GYN) unit that treated cancer 
patients with radioactive cobalt.  She stated that while on 
that unit she worked without a lead apron or any other 
protection, and that no radiation dosage measurements were 
taken.  The appellant frequently assisted physicians as they 
implanted the cobalt into the patients, and she subsequently 
took intimate personal care of patients as they underwent 
cobalt radiation therapy.      

The RO issued a rating decision in June 1998 that denied 
service connection for dysmenorrhea, for lymph node swelling, 
and for unspecified conditions including "brittle bones," 
cancer, heart palpitation, decrease in visual acuity, 
tension, and fear as a result of ionizing radiation.  In the 
discussion, the rating action noted that there was no 
evidence that the appellant was exposed to ionizing radiation 
during service.

During a November 1988 RO hearing, the appellant testified 
that she served at Beaumont Hospital OB/GYN clinic for 
approximately one year, during which period cobalt radiation 
was being used as an experimental treatment for uterine 
cancer.  The appellant testified that health care workers 
were not briefed on safety aspects of the radiation, that 
radiation measurements were not taken, and that safety 
equipment was neither offered nor provided.  The appellant 
began experiencing menstrual problems while at Beaumont 
Hospital, and eventually had a total hysterectomy in 1995.  
She indicated that she first noticed heart palpitations in 
the 1980s. 

During her September 1999 Board hearing, the appellant 
testified that she was exposed to radiation at William 
Beaumont General Hospital during the course of experimental 
cobalt radiation treatment for ovarian and uterine cancer.  
The project was well publicized at the time, and was headed 
by a German Army colonel.  During the course of the project 
the appellant became fearful of the effects of cobalt 
radiation on herself, and she was also disheartened that none 
of the patients survived; she accordingly requested transfer.  
The appellant sought civilian (non-VA) medical treatment in 
the 1970s for menstrual problems, heart condition, and spinal 
degeneration; she was not aware at that time that she was 
qualified for VA medical treatment.  The appellant stated 
that she had no documentation of the cobalt experiments.  
However, she was told by a non-VA physician that 
deterioration of the spine and thorax is consistent with 
cobalt radiation.  

In an October 1999 decision, the Board denied service 
connection for a gynecological disorder, lymph node swelling, 
a lower spine disorder, a cervical spine disorder, a heart 
disorder, vision loss, a bone disorder, a respiratory 
disorder, a breast mass, a renal disorder, hearing loss, a 
headache disorder, and a psychiatric disorder, all claimed as 
secondary to radiation exposure.  The Board's decision did 
not address whether the evidence established that the 
appellant was exposed to radiation in service.  Instead, the 
Board found that the appellant had failed to show that she 
had the claimed disabilities and/or had failed to show that 
the claimed disabilities were related to any in-service 
disease or injury, including radiation.  The Board 
accordingly denied the claims as not well-grounded under the 
extant legal authority.

The appellant filed a Motion for Reconsideration in March 
2000.  The Board issued a letter response in March 2000 that 
denied the appellant's Motion.

In December 2001 RO began the process of reconsideration 
under the terms of the newly-enacted VCAA.  The following 
addresses the relevant evidence not previously considered: 

Records from Claude Hudson Health Center include a notation 
of chronic anemia secondary to menorrhagia in July 1990.  A 
chest X-ray in July 1990 showed normal heart and lungs and 
evidence of minor degenerative changes in the thoracic spine; 
her echocardiogram (ECG) showed sinus tachycardia but was 
otherwise normal.  The appellant complained of hearing loss 
in November 1990, but there was no significant finding on 
physical examination. A treatment note of October 1991 shows 
chronic anemia and chronic allergies, and a treatment note of 
November 1992 shows anemia and hypertension.

Treatment reports from Daniel Freeman Hospital show that the 
appellant received emergency treatment in July 1998 for a 
condition diagnosed as supraventricular paroxysmal 
tachycardia (SVPT).  She was also noted to be hypertensive.  
The hospital advised the appellant by letter that the cause 
for SVPT is usually not known.  

A September 1999 from Dr. V.K., a VA physician, stated that 
the appellant had been under Dr. V.K.'s care since 1997 for 
the following symptoms: weakness; muscle tenderness and 
aches; worsening headaches; worsening fatigue; loss of 
appetite; nightmares about cancer, with attendant sleep 
disruption; and, constant fear and feeling of hopelessness 
about exposure to cobalt radiation and the possibility of 
incurring cancer.  Dr. V.K. stated that the appellant had 
worked unprotected without a lead shield while inserting 
cobalt radium for vaginal cancer.  Dr. V.K. stated that the 
appellant was currently being treated for the following 
conditions: hypertension; degenerative joint disease of the 
thoracic lumbar spine; worsening anxiety and panic attacks, 
with heart palpitations; generalized muscle aches and spasm; 
chronic fatigue; and, chronic anemia.  Dr. V.K. stated that 
the appellant needed psychological evaluation for depression 
and that her claim was valid.

Treatment records from the Los Angeles VAMC include a 
cervical spine X-ray in January 2001 that showed hypertrophic 
degenerative changes at C4 and C5.  The appellant was 
hospitalized for tachycardia in February 2001; the treatment 
notes recorded an 11-year history of PSVT (i.e., PSVT first 
identified in approximately 1990), 9-year history of 
hypertension (i.e., hypertension first identified in 
approximately 1992), hypercholesterolemia, and postmenopausal 
not on hormone replacement therapy.  A gynecological note of 
February 2001 states that the appellant had normal flow and 
minimal dysmenorrheal until 10 years previously (i.e., 
approximately 1991) when menses became heavy and she was 
diagnosed with fibroids; pelvic examination was normal except 
for mild cystocele, found to be benign in laboratory 
analysis. 

An April 2001 letter from South Baylor University Acupuncture 
and Oriental Medicine Clinic states that the appellant was 
treated in March and April 2001 for neck rigidity and pain 
radiating from the occipital bone to the upper arms.

Based on the evidence above, the RO issued a rating decision 
in April 2002 that readjudicated the claim under the 
provisions of the VCAA and denied service connection for the 
twelve claimed disabilities on the merits.

(Parenthetically, the Board notes that the analysis portions 
of the June 1998 and April 2002 rating decisions both cited 
the service medical record as showing that the appellant had 
worked in the William Beaumont Dental Clinic rather than the 
William Beaumont hospital.  Thereafter, the appellant 
expended a considerable amount of effort in proving that she 
had in fact worked in the hospital rather than the dental 
clinic.  On review, the service medical and personnel records 
show that the appellant was assigned to William Beaumont 
hospital and do not reflect that she was assigned to the 
dental clinic.  Since that question is not in controversy, 
evidence in regard to that issue will not be addressed 
herein.)

A March 2004 report to VA by Dr. L.C., an independent medical 
expert, states that the appellant had a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in May 1994.  
Based on review of the appellant's medical records, Dr. L.C. 
opined that there is no evidence that the appellant had an 
ovarian cyst during military service.  Therefore, the 
appellant's later development of uterine fibroid or leiomyata 
uteri more likely than not was unrelated to any ovarian cyst 
exhibited in the service.  Dr. L.C. noted that the appellant 
did have a breast cyst noted during service, but there is no 
known causative relationship between the development of 
uterine fibroid and breast cyst or ovarian cyst.

During the August 2005 Board hearing, the appellant testified 
that, while she was assigned to William Beaumont hospital, 
she cared for patients who were undergoing experimental 
cobalt radiation treatment for cancer.  A piece of 
radioactive cobalt the size of a softball would be inserted 
in to the female patient, after which the appellant would 
have to care for the patient while the cobalt was in place 
because the patient was essentially unable to move.  This 
included giving water, assisting in toileting, and applying 
lotion to the areas of skin breakdown.  The staff was 
supposedly limited to 15 minutes of exposure per day per 
room, but this was exceeded during periods when the hospital 
was understaffed.  The staff was not provided protective 
clothing and was not monitored for dosage exposure.  

The appellant testified that she developed ovarian cysts at 
approximately 19 years of age.  She indicated that she 
developed menstrual irregularity thereafter, and had a 
hysterectomy in 1994.  She indicated that several physicians 
have told her that these are classic signs of radiation 
exposure.  The appellant stated that she has anxiety and 
heart palpitations, and has had two heart attacks.  
Reportedly she has also experienced loss of visual acuity, 
associated with renal dysfunction.  The appellant asserted 
her belief that these problems are all due to radiation 
exposure in service.    

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  When a claim is based on a disease other than one 
of those listed in 38 C.F.R. § 3.311(b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b).  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

The Board notes that the three alternative methods defined by 
Hilkert for establishing service connection all share a 
common threshold:  that the claimant has, in fact, been shown 
to have been exposed to radiation.  In this appeal, however, 
there is no objective evidence supporting the appellant's 
account of her in-service radiation exposure.  While the 
appellant can certainly provide an account of her activities 
in service, VA is not obligated to accept any such an account 
as credible evidence of such in-service even.  The fact 
remains that in any claim for service connection, there must 
be objective evidence of an injury or disease or injury upon 
which to predicate a grant of service connection-unless a 
presumption applies.  There currently is no statutory or 
regulatory presumption of exposure to radiation, other than 
for radiation exposed veterans-to include those that have 
participated in certain enumerated radiation risk 
activities-as defined in 38 C.F.R. § 3.309(d)(3).  The 
appellant does not meet the definition of a radiation exposed 
veteran under this provision.  As such, a showing of actual 
radiation exposure is required to support the claim.  In this 
case, since there simply is no objective evidence that the 
appellant was actually exposed to radiation in service; 
hence, the threshold condition for establishing service 
connection under one of the three methods noted above are not 
met, and service connection the claimed residuals of in-
service radiation exposure is not established.  

The Board has carefully considered the letter by VA physician 
Dr. V.K., which accepted the appellant's account of in-
service exposure and expressed an opinion that the 
appellant's claims are valid.  However, that physician's 
opinion clearly is based upon the appellant's in-service 
radiation exposure that has not been substantiated.  The 
Board notes that as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate (or, as here, unsubstantiated) factual premise has 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In any event, 
the Board emphasizes that an after-the fact medical opinion 
cannot establish the occurrence of the injury upon which the 
claim is predicated-here, in-service radiation exposure.  

Similarly, aside from the fact that the appellant's 
assertions of what doctors have told her about her conditions 
being "classic signs of radiation exposure" do not 
constitute competent medical opinions (see Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995)), the fact remains that, 
even if what the appellant alleges is true, these physician's 
statements would not, without more, provide no objective 
support for the appellant's assertions of in-service 
radiation exposure.  

As there is no objective evidence of record substantiating 
that the appellant was exposed to radiation in service, the 
Board finds that the claims for service connection for 
various disabilities on appeal-each claimed as, essentially, 
a residual of radiation exposure-must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
absent any objective evidence of radiation exposure to 
support the claims, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a gynecological disorder, claimed as 
due to exposure to ionizing radiation, is denied.

Service connection for lymph node swelling, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for low back disorder, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for cervical spine disorder, claimed as 
due to exposure to ionizing radiation, is denied.

Service connection for a heart disorder, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for vision loss, claimed as due to 
exposure to ionizing radiation, is denied.

Service connection for an abdominal disorder, claimed as due 
to clinical exposure to ionizing radiation, is denied.

Service connection for a respiratory disorder, claimed as due 
to exposure to ionizing radiation, is denied.

Service connection for a breast mass, claimed, claimed as due 
to exposure to ionizing radiation, is denied.

Service connection for a renal disorder, claimed, claimed as 
due to exposure to ionizing radiation, is denied.

Service connection for hearing loss, claimed, claimed as due 
to exposure to ionizing radiation, is denied.

Service connection for an acquired psychiatric disorder, 
claimed, claimed as due to exposure to ionizing radiation, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


